EXHIBIT 10.2
 
Separation Agreement – Scott DeAngelo
 
SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the "Agreement") is
effective as of the 28th day of September 2007 (the "Effective Date"), by and
between and Black Gaming LLC, a Nevada limited liability company (as successor
or assignee of Virgin River Casino Corporation, a Nevada Corporation, RBG, LLC,
a Nevada limited liability company, and Casablanca Resorts, LLC, a Nevada
limited liability company) (the "Company"), and Scott DeAngelo ("Employee").


RECITALS


A.           Employee was employed by Company as Company's Vice President of
Marketing pursuant to an Employment Agreement, dated January 1, 2006
("Employment Agreement"), which provides for certain payments and benefits in
the event that Employee's employment is terminated under certain circumstances;
 
B.           Employee and Company have agreed to terminate the Employment
Agreement effective as of the Effective Date subject to the terms and conditions
provided herein; and
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that the
foregoing recitals are true and correct, and further agree as follows:
 
AGREEMENT
 
1.           Severance Payment; Release.
 
1.1.           Severance Payment.  In consideration of the termination of the
Employment Agreement, on the Effective Date Company shall pay to Employee, as
severance pay, the lump sum amount of Fifty Thousand Dollars and 00/100
($50,000.00) by wire transfer of immediately available funds to such account or
accounts as Employee designates in writing by the close of business on the
Effective Date hereof ("Severance Payment").  Such Severance Payment shall be
subject to ordinary withholding and represents the sole and exclusive sum that
Company will ever pay Employee in consideration of the cessation of employment
with the Company.
 
1.2.           Release by Employee.  For and in consideration of the Severance
Payment and the termination of the Employment Agreement, Employee does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates, predecessors,
subsidiaries and parents, and their present or former officers, directors,
shareholders, employees, and agents, and its and their respective successors,
assigns, heirs, executors, and administrators and the current and former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of the Company (collectively, "Releasees")
from all causes of action, suits, debts, claims and demands whatsoever in law or
in equity, which the Employee ever had, now has, or hereafter may have, whether
known or unknown, or which the Employee's heirs, executors, or administrators
may have, by reason of any matter, cause or thing whatsoever, from any time
prior to the date of this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
the Employee's employment relationship with the Company, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, Nevada wages and hour law, Nevada law
pertaining to employment practices of any kind; any other federal, state or
local law regulating employment, and any and all claims under the common law for
breach of express or implied contract, violation of the covenant of good faith
and fair dealing, violation of public policy, negligence, slander, defamation,
invasion of privacy, false light, false imprisonment, trespass, breach of
fiduciary duty, intentional interference with business relations, interference
with prospective economic advantage, intentional or negligent infliction of
emotional distress, intrusion, retaliatory or wrongful termination, punitive
damages, and wage claims.  This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort.

--------------------------------------------------------------------------------


 
2.           Base Salary.  In addition to the Severance Payment, Employee is
entitled to receive and shall receive all outstanding Base Salary, as that term
is defined in the Employment Agreement, accrued through the Effective Date of
this Agreement, which payment shall be delivered to Employee on the Effective
Date.
 
3.           Reemployment.  Employee agrees to relinquish and hereby does
relinquish any and all rights to reemployment with Company.  Employee further
agrees that he will not in the future seek, otherwise pursue or accept
employment with Company or its affiliates.
 
4.           Non-Competition.


4.1.           Separate Consideration.  Employee hereby represents, warrants and
agrees with Company that Twelve Thousand Five Hundred Dollars and 00/100
($12,500.00)  of the Severance Payment constitutes good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, for the covenants and agreements contained in Section 4.2 hereof.


4.2.           Non-Compete.  Employee acknowledges that, in the course of
performing his duties as an employee, Employee has formed relationships and
become acquainted with certain confidential and proprietary information as
further described in Section 5 hereof.  Employee further acknowledges that such
relationships and information are and will remain valuable to Company and that
any restrictions on Employee’s future employment, if any, are reasonably
necessary for Company to remain competitive in the business industry in which it
operates.  In recognition of Company’s heightened need for protection from abuse
of relationships formed or information garnered during his employment by
Company, Employee covenants and agrees that during the two (2) years immediately
following the Effective Date of this Agreement, Employee will not directly or
indirectly be employed by, provide consultation or other services to, engage or
participate in, provide advice, information or assistance to, fund, or otherwise
be connected or associated in any way or manner with, any firm, person,
corporation, or other entity that is either directly, indirectly or through an
affiliated company or entity, engaged in Company’s business within 70 miles of
the Casablanca Resort, Mesquite, Nevada, without the express written permission
of Company, which permission shall be at Company's sole and exclusive
discretion.

2

--------------------------------------------------------------------------------


 
5.           Confidentiality
 
5.1.           Confidential Information.  Employee covenants and agrees that he
shall not at any time, without Company’s prior written consent, disclose or make
known to any person or entity any confidential or proprietary information about
Company, including, but not limited to, any information regarding assets, trade
secrets, customers, future plans and methods of doing business (collectively,
the "Confidential Information") that is not already and generally known to the
public through no wrongful act of Employee or any other party.
 
5.2.           Return of Confidential Information.  Employee covenants and
agrees that on or before the Effective Date, he shall return to Company any and
all Confidential Information and all other documents, photographs or other
materials of any kind, and all copies or reproductions thereof, in whatever
media, made available or supplied by Company to Employee.

 
6.           Representations.  Employee hereby represents, warrants and agrees
with Company that:


 
a.
The covenants and agreements contained in Sections 4 and 5 above are reasonable,
appropriate and suitable in their geographic scope, duration and content.  As
such, Employee covenants and agrees that he shall not, directly or indirectly,
raise any issue of the reasonableness, appropriateness and suitability of the
geographic scope, duration or content of such covenants and agreements in any
proceeding to enforce such covenants and agreements.



 
b.
The enforcement of any remedy under this Agreement will not prevent Employee
from earning a livelihood, because Employee's past work history and abilities
are such that Employee can reasonably expect to find work irrespective of the
covenants and agreements contained in Section 4 above;



 
c.
The covenants and agreements stated in Sections 4 and 5 and this Section 6, are
essential for the Company's reasonable protection;
 



 
d.
Company has reasonably relied on these covenants and agreements by Employee;
and,
 



 
e.
Employee agrees that in the event of Employee's breach or threatened breach of
any covenants and agreements set forth in Sections 4 and 5 above, the Company
may seek to enforce such covenants and agreements through any equitable remedy,
including specific performance or injunction, without waiving any claim for
damages.  In any such event, Employee waives any claim that Company has an
adequate remedy at law or for the posting of a bond.

 
3

--------------------------------------------------------------------------------


 
7.           General Provisions.


7.1.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the parties hereto relating to the matters
contemplated hereby and, as of the Effective Date, supersedes and replaces in
their entirety any and all prior agreements (whether written or oral),
arrangements or understandings between the parties hereto with respect to the
subject matter hereof and any such other agreements or understandings are hereby
deemed terminated and of no further force and effect.


7.2.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any sections of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal or unenforceable.  If, moreover, any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to time, duration, geographical scope, activity
or subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.


7.3.           Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of or failure to require strict compliance
with any of the provisions of this Agreement shall be deemed or shall constitute
a waiver of any rights or remedies, or a waiver of any subsequent failure in the
performance of or compliance with any terms of this Agreement.


7.4.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be deemed given (i) when delivered in person, on
the first business day following delivery by a nationally recognized private
overnight courier, or (ii) three business days after being deposited in the
United States mail, postage prepaid, registered or certified mail, or (iii) upon
sender’s confirmation of successful transmission when delivered via facsimile,
so long as the facsimile is followed by deposit of such notice in the United
States mail, in each instance addressed as follows:
 
If to Company:
Black Gaming, LLC
 
Attn. Mr. Robert R. Black, Sr.
 
911 North Buffalo, Suite 201
 
Las Vegas, Nevada  89128

 
4

--------------------------------------------------------------------------------


 

   
With a copy to:
Fisher & Phillips
 
Attn. Mark J. Ricciardi
 
3993 Howard Hughes Parkway, Suite 650
 
Las Vegas, Nevada  89169
   
If to Employee:
Mr. Scott DeAngelo
 
____________________
 
____________________

 
7.5.           Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon (i) Company, its successors and assigns; and (ii)
Employee, his permitted successors and assigns.


7.6.           Governing Law; Jurisdiction; Litigation.  This Agreement has been
prepared, executed and delivered in, and shall be interpreted under, the
internal laws of the State of Nevada, without giving effect to its conflict of
law provisions.  Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in (a) the
courts of the State of Nevada, Clark County, or (b) the United States District
Court for the State of Nevada, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  The parties hereto waive trial by jury in any action
or proceeding brought in connection with this Agreement.
 
7.7           Further Assurances.  The parties agree to execute and deliver any
and all further agreements, instruments or documents, and to take any and all
such further action, as may be reasonably requested or required to carry into
effect the purpose and intent of this Agreement.
 
7.8.           Attorneys’ Fees.  In any judicial, arbitration or other
proceeding between the parties seeking enforcement of or attempting to construe
any of the terms and provisions of this Agreement, the prevailing party in such
action shall be awarded, in addition to damages, injunctive or other relief to
which it may be entitled, its reasonable costs and expenses and reasonable
attorneys’ fees.
 
7.9.           Neutral Interpretation.  The provisions contained herein shall
not be construed in favor of or against any party because that party or its
counsel drafted this Agreement, but shall be construed as if both parties
prepared this Agreement, and any rules of construction to the contrary are
hereby specifically waived.
 
7.10.        Voluntary Nature of Agreement/Opportunity to Consult with
Counsel.  Each of the parties represents that it or he has read carefully and
understands this Agreement, that it or he is fully aware of the Agreement’s
legal effect and that each party had an opportunity to consult with its or his
own counsel with regard to this Agreement.  The terms of this Agreement were
negotiated at arm’s length by the parties hereto.  The parties hereto
acknowledge and agree that they are signing this Agreement freely, voluntarily
and with full knowledge of its terms and consequences.


5

--------------------------------------------------------------------------------


 
7.11.        Headings.  Headings and captions used herein are inserted as a
matter of convenience and for reference only and in no way define, limit, extend
or describe the scope of this Agreement or any provisions contained herein.


                7.12.        Counterparts.  This Agreement may be executed in
one or more counterparts, including, without limitation, facsimile counterparts,
each of which will be deemed an original but both of which together will
constitute one and the same instrument.


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.
 

 
COMPANY: 
 
Black Gaming, LLC, 
 
a Nevada limited liability company 
             
By:
/s/ Robert R. Black, Sr.
 
Name:
Robert R. Black, Sr.
 
Its:
President and Chief Executive Officer
       
EMPLOYEE: 
       
By:
/s/ Scott DeAngelo
 
Name:
Mr. Scott DeAngelo

 
6